741 N.W.2d 515 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Wayne ROEDER, Defendant-Appellant.
Docket No. 134432. COA No. 269785.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the application for leave to appeal the June 5, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Although the trial court improperly instructed the jury that it could consider MRE 404(b) testimony for the limited purpose of judging the believability of the testimony contrary to this Court's explicit instruction in People v. Sabin (After Remand), 463 Mich. 43, 69-70, 614 N.W.2d 888 (2000), defendant has failed to demonstrate prejudicial error where the prosecution presented a strong case against him, and the MRE 404(b) evidence was properly admitted to show defendant's system, plan, or scheme in committing the acts.